983 F.2d 1078
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Harold J. KRAUSE, Defendant-Appellant.
No. 91-50837.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 9, 1992.*Decided Dec. 14, 1992.

Before CANBY, BOOCHEVER and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Appellant Harold Krause appeals his conviction for possession of cocaine with intent to distribute, 21 U.S.C. section 841(a)(1).   Krause claims that because the search was conducted without his consent, the district court erred in denying his motion to suppress evidence uncovered in a search of his suitcase


3
We reject the appellant's claims and affirm the judgment of conviction.

DISCUSSION

4
Appellant Krause contends that the district court erred in finding that he had consented to the search of his suitcase.   We review for clear error the district court's finding.   United States v. Kelley, 953 F.2d 562, 566 (9th Cir.1992).


5
The district court's determination that Krause had consented to the search was based on its assessment, in the light of the circumstances of the search, of the credibility of Krause and the arresting officer, who testified that Krause had given permission for the search.   When resolution of a dispute depends upon a decision about the credibility of witnesses, each of whom has offered a coherent and facially plausible story that is not contradicted by extrinsic evidence, the trier of fact's findings regarding credibility, unless internally inconsistent, are entitled to substantial deference from the reviewing court.   Anderson v. Bessemer City, 470 U.S. 564, 575 (1985).   Applying this "appropriately deferential" standard, we hold that the district court's finding that Krause had consented was not clearly erroneous.   Id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3